         Case 1:14-cv-02953-PAE Document 424 Filed 11/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JOHN DOE and JANE DOE, Individually and
 on behalf of M.S. an Infant, as Next Friends,
                                                                      14 Civ. 2953 (PAE) (JLC)
                                        Plaintiff,
                         -v-                                                   ORDER

 JOSEPH LIMA, Bureau Chief of the Manhattan
 VI Area Office of the New York State Division of
 Parole; Parole Officer EMILY SCOTT; Parole
 Officer SIMON VALERIO; Senior Parole Officer
 RICHARD ROSADO; and Senior Parole Officer
 JAMES CAPPIELLO,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has been informed by United States Magistrate James L. Cott that the parties

have reached a settlement in principle in this case, and that defendants intend to memorialize and

submit their agreement to various state agencies by December 11, 2020 for their review and

approval. Accordingly, the Court directs the parties to file a joint status report apprising it of

their progress in those efforts by December 14, 2020, and every 30 days thereafter until the

agreement is finalized and submitted to the Court for its approval.

       The Court thanks and commends the parties and Judge Cott for their efforts to resolve the

damages issues in this case.

       SO ORDERED.
                                                              
                                                               ____________________________
                                                               Paul A. Engelmayer
                                                               United States District Judge

       Dated: November 25, 2020
              New York, New York
